The indictment against appellant contains two counts, one for forgery and the other for passing a forged instrument. Motion was made to quash the first count charging forgery. The State dismissed as to this count and elected to try upon the count charging passing a forged instrument, and upon this conviction was had. This presents no reversible error, even if it be conceded that the count which charges forgery was subject to demurrer. This opinion does not pass upon that question as it was not in the case as tried by the jury. This is the only question presented for revision, and the judgment will be affirmed.
Affirmed.